NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             23-FEB-2022
                                             07:44 AM
                                             Dkt. 114 SO

                          NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


             LISA JOY T. CABICO, Claimant-Appellant,
                                v.
       LIBERTY DIALYSIS - HAWAII, LLC, Employer-Appellee,
                               and
                LIBERTY MUTUAL INSURANCE COMPANY,
                   Insurance Carrier-Appellee,
                               and
               SPECIAL COMPENSATION FUND, Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
                     (CASE NO. AB 2015-023)
                      (DCD NO. 2-11-00612)


                      SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Leonard and McCullen, JJ.)

             Claimant-Appellant/Appellant Lisa Cabico (Cabico),
self-represented, appeals from the June 19, 2017 "Order Adopting
Proposed Decision and Order" (Order) by the Labor and Industrial
Relations Appeals Board (Board), which affirmed in part and
modified in part the amended supplemental decision by the
Director of the Department of Labor and Industrial Relations
(Director) regarding Cabico's claims for workers' compensation
benefits against Employer-Appellee/Appellee Liberty Dialysis-
Hawaii (Liberty Dialysis), Insurance-Carrier/Appellee/Appellee
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Liberty Mutual Insurance Company (Insurer), and Appellee/Appellee
Special Compensation Fund (SCF).1
          In its January 16, 2015 amended supplemental decision,
the Director determined that due to a work injury, Cabico was
entitled to, inter alia: additional temporary total disability
(TTD) benefits from Liberty Dialysis from May 1, 2013, through
November 14, 2014; additional TTD benefits from SCF from May 25,
2013, through June 12, 2013, and September 26, 2013, through
November 12, 2013; and temporary partial disability (TPD)
benefits from Liberty Dialysis from September 19, 2010, through
April 30, 2013. Cabico appealed to the Board and the sole issue
before the Board was whether she was entitled to TTD or TPD
benefits from September 16, 2010, through March 30, 2013. In its
Order, the Board affirmed in part the Director's finding that
Cabico was entitled to TPD benefits from September 19, 2010,
through March 30, 2013, and modified in part the Director's
calculation of benefits payable by Liberty Dialysis and SCF.
          On appeal,2 we discern that Cabico contends the Board
erred in: (1) determining she was entitled to TPD as opposed to
TTD; (2) finding she returned to work with "modified" instead of
"light" duties; (3) allowing Liberty Dialysis to continue
submitting documents beyond the discovery cutoff date; (4)
adopting the calculation of Cabico's TPD benefits in the proposed
decision and order; and (5) deciding on matters that were already
binding on the parties.3


      1
         Members Melanie S. Matsui and Marie C. Laderta adopted in toto the
proposed decision and order by the Hearings Officer for the Board, with a
concurring opinion by Chair D.J. Vasconcellos.
      2
         We address issues raised by Cabico to the extent we can discern them
from her opening brief and she provides cogent argument. We note her opening
brief does not comply with Rule 28 of the Hawai#i Rules of Appellate Procedure
(HRAP) in multiple ways, including that she does not specify where in the
record she objected to the Board's purported errors or brought it to the
Board's attention. HRAP Rule 28(b)(4). However, given that Cabico is self-
represented, we endeavor to address the merits of her appeal to the extent
possible. Schefke v. Reliable Collection Agency, Ltd., 96 Hawai#i 408, 420,
32 P.3d 52, 64 (2001).
      3
         Cabico also appears to generally assert that the Board violated her
procedural due process rights, erred in considering the Director's January 16,
                                                                (continued...)

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced, the issues raised by the parties, and the
relevant legal authority, we resolve Cabico's points of error as
follows and affirm.
          A direct appeal from a Board decision is reviewed
according to Hawai#i Revised Statutes (HRS) § 91-14(g), which
provides in relevant part:
            (g)   Upon review of the record, the court may affirm
            the decision of the agency or remand the case with
            instructions for further proceedings; or it may
            reverse or modify the decision and order if the
            substantial rights of the petitioners may have been
            prejudiced because the administrative findings,
            conclusions, decisions, or orders are:

                  (1)   In violation of constitutional or
                        statutory provisions;

                  (2)   In excess of the statutory authority or
                        jurisdiction of the agency;

                  (3)   Made upon unlawful procedure;

                  (4)   Affected by other error of law;

                  (5)   Clearly erroneous in view of the reliable,
                        probative, and substantial evidence on the
                        whole record; or
                  (6)   Arbitrary, or capricious, or characterized
                        by abuse of discretion or clearly
                        unwarranted exercise of discretion.
HRS § 91-14(g) (2012 and Supp. 2019).
            Appeals taken from findings of fact set forth in decisions
            of the Board are reviewed under the clearly erroneous
            standard. Thus, this court considers whether such a finding
            is clearly erroneous in view of the reliable, probative, and
            substantial evidence on the whole record. The clearly
            erroneous standard requires this court to sustain the
            Board's findings unless the court is left with a firm and
            definite conviction that a mistake has been made.


      3
        (...continued)
2015 amended supplemental decision and not the January 2, 2015 decision which
Cabico appealed to the Board, and erred in finding she worked an "average" of
five hour shifts although the concurring opinion by Chair Vasconcellos and the
First Amended Affidavit of Mary Ann Whaley states that Cabico worked
"approximately" five hours a day or twenty-five hours weekly. However, Cabico
fails to provide any cogent argument on these assertions and thus these points
are deemed waived. See Ass'n of Apt. Owners of Wailea Elua v. Wailea Resort
Co., 100 Hawai#i 97, 110, 58 P.3d 608, 621 (2002) ("Where an appellant raises
a point of error but fails to present any accompanying argument, the point is
deemed waived.").


                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          A conclusion of law is not binding on an appellate court and
          is freely reviewable for its correctness. Thus, this court
          reviews conclusions of law de novo, under the right/wrong
          standard.

Bumanglag v. Oahu Sugar Co., 78 Hawai#i 275, 281, 892 P.2d 468,
474 (1995) (brackets and ellipsis omitted) (quoting Tate v. GTE
Hawaiian Tel. Co., 77 Hawai#i 100, 102-03, 881 P.2d 1246, 1248-49
(1994)).
          (1) We understand the gist of Cabico's argument is
that the Board erred in determining she was entitled to TPD under
HRS § 386-32(b), as opposed to TTD under HRS § 386-31(b). This
argument is without merit.
          HRS § 386-31(b) (2015) provides, in pertinent part:
          (b)   Temporary total disability. Where a work injury causes
          total disability not determined to be permanent in
          character, the employer, for the duration of the disability,
          but not including the first three calendar days thereof,
          shall pay the injured employee a weekly benefit at the rate
          of sixty-six and two-thirds per cent of the employee's
          average weekly wages . . . .

          If an employee is unable to complete a regular daily work
          shift due to a work injury, the employee shall be deemed
          totally disabled for work for that day.

(Emphasis added.) Cabico apparently argues that based on the
underlined portion of HRS § 386-31(b), she should be considered
TTD for the days she was unable to complete her regular daily
shift of eight hours and instead could only complete five hours
of her shift. We do not read the statute in this manner.
Rather, as set forth in HRS § 386-31(b), that section addresses
"total disability not determined to be permanent[.]" (Emphasis
added.)
          The interpretation of a statute is a question of law
reviewable de novo.
          When construing a statute, our foremost obligation is to
          ascertain and give effect to the intention of the
          legislature, which is to be obtained primarily from the
          language contained in the statute itself. And we must read
          statutory language in the context of the entire statute and
          construe it in a manner consistent with its purpose.

Morgan v. Planning Dept., Cty. of Kaua#i, 104 Hawai#i 173, 179, 86
P.3d 982, 988 (2004) (quoting State v. Sullivan, 97 Hawai#i 259,
262, 36 P.3d 803, 806 (2001)).


                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          HRS § 386-32(b) regarding TPD is more pertinent to
Cabico's circumstances. HRS § 386-32(b) (2015) provides:
                  (b)   Temporary partial disability. Where a work
            injury causes partial disability, not determined to be
            permanent, which diminishes the employee's capacity for
            work, the employer, beginning with the first day of the
            disability and during the continuance thereof, shall pay the
            injured employee weekly benefits equal to sixty-six and
            two-thirds per cent of the difference between the employee's
            average weekly wages before the injury and the employee's
            weekly earnings thereafter, subject to the schedule for the
            maximum and minimum weekly benefit rates prescribed in
            section 386-31.

(Emphasis added.)
          We conclude the Board did not err in its interpretation
of the applicable statutes.
          (2) Cabico contends the Board erred in finding she
returned to work with "modified" instead of "light" duties.
Cabico also challenges the Board's Findings of Fact (FOFs) and
portions of the unnumbered Conclusions of Law (COLs) in the Order
which describe that Cabico returned to work with "modified"
duties.4
          Cabico argues that her pre-injury duties as a certified
clinical hemodialysis technician (CCHT) involved "direct patient
care in providing life sustaining treatment[,]" and "involved
treating and monitoring 4 patients at a time and up to 8 patients
when covering an employee while on lunch break." After her work
injury, Cabico's duties included "projects such as closing
medical files and patient charts and other clerical duties during
the periods she worked." Cabico contends that her hours and
duties as a CCHT could not be "modified" without posing a risk to
patients and therefore she did not return to work at a diminished
capacity required to establish TPD under HRS § 386-32(b).
          Cabico's asserted distinction between "modified" work
and "light" duty is not pertinent to the Board's decision and,
further, she fails to challenge the Board's FOF 13 which
provides, "[f]rom September 19, 2010 to March 30, 2013, Claimant
performed work at a diminished capacity on a part-time basis and

     4
         Specifically, Cabico challenges FOFs 3, 5, 6, 8, 9, 12, and 14.

                                      5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


received earnings from that work." "Findings of fact ... that
are not challenged on appeal are binding on the appellate court."
Okada Trucking Co. v. Bd. of Water Supply, 97 Hawai#i 450, 458,
40 P.3d 73, 81 (2002).
          This point of error is without merit.
          (3) Cabico contends the Board erred in allowing
Liberty Dialysis to submit exhibits after the discovery deadline.
Specifically, Cabico challenges the submission of the September
9, 2015 "First Amended Affidavit of Mary Ann Whaley" (Amended
Affidavit), which provided Cabico's payroll information at
Liberty Dialysis. However, during the hearing on September 14,
2015, the hearing officer initially struck the Amended Affidavit
because it was untimely. Liberty Dialysis then requested that
the parties stipulate to allow the Amended Affidavit as evidence
because it is "the most explanatory in terms of what happened
during the period on appeal . . . [and] it's the best record of
what actually Ms. Cabico was paid[.]" The hearing officer then
gave Cabico the option to allow the Amended Affidavit into
evidence as follows:

          HEARING OFFICER: Well, let me ask you, Ms. Cabico, in terms
          of the [Amended Affidavit], Exhibit 1 of his exhibit list,
          it was not filed in a timely manner. Mr. Fujimoto is saying
          it does represent the best chronology of events during the
          disputed time period. Would you agree to let it in or do
          you think it should be stricken?
          MS. CABICO: If it has anything to do with my work -- like
          hours worked or what I was paid, then it can be submitted,
          but was this whole thing - - I don't understand.
          HEARING OFFICER: No, no, I'm sorry.   If you look at his –-
          this is his exhibit list, right.
          MS. CABICO:     Okay.
          HEARING OFFICER: Exhibit 1, again, it would be easier if
          they were tabbed.

          MR. FUJIMOTO:     Sorry.
          HEARING OFFICER: So we know what we're talking about, but
          Exhibit Number 1, if you turn to the second page, you see
          there's a 1, which is Mary Ann Waley's [sic] first amended
          affidavit September 9th.

          MS. CABICO:     Okay.


                                     6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          HEARING OFFICER: You see that? Obviously since the
          affidavit wasn't completed until September 9th and his
          deadline to get this in was August 17th, you know, it's late
          on its face. So we're going to take [it] out - - unless you
          agree that it should stay in – - that affidavit. Same with
          Exhibit 4 and Exhibit 7 to that affidavit. But if you agree
          that it's okay to keep it in because there's - - you know,
          you're in agreement with it. It does have to do with the
          hours you worked and it does have to do with the amounts you
          were paid, correct, Mr. Fujimoto?
          MR. FUJIMOTO:     Correct.

          HEARING OFFICER: So it's – - but it's really your decision.
          If you oppose it, then I'll strike it. If you're willing to
          keep it in, then we can keep it in.

(Emphases added.) Cabico waived her objection and agreed to
allow the Amended Affidavit into evidence as follows:

          HEARING OFFICER: Okay, Ms. Cabico, anyway, right now it's
          sort of up to you. Mr. Fujimoto is saying the best record
          of the number of hours you worked, when you worked them, and
          how much you were paid is [the Amended Affidavit] to his
          exhibit list, but it was not filed timely.
          . . . .

          But it was not filed timely, so [SCF's counsel] is saying it
          might be difficult to decide precisely how much you're
          entitled to without that information, but it's purely your
          decision, Ms. Cabico, at this stage. What's your position?

          MS. CABICO: Well, it will prove that I wasn't able to work
          a regular daily work shift.

          HEARING OFFICER: I think it will show the exact number of
          hours you worked, whether it's one our [sic] or five hours
          or whatever it is, it will show that.

          MS. CABICO: So in general it will actually prove that I was
          unable to work a regular daily work shift.

          HEARING OFFICER: You mean a full eight hours is what you're
          saying, or whatever your work shift was?
          MS. CABICO:     Or even for five, yeah.
          HEARING OFFICER:     Okay. So you're willing to waive your
          objections.
          MS. CABICO:     I'm willing to keep it, yep.
          HEARING OFFICER:     Okay, then we can keep it all in, then.
(Emphases added.)




                                       7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Cabico thus waived her objection to the submission of
the Amended Affidavit based on its untimely submission and this
point of error on appeal is without merit.5
          (4) Cabico argues that the Board erred in adopting the
calculation of her TPD benefits in the proposed decision and
order. Cabico appears to argue that her hourly wage of $20.60
was incorrectly reported as $20.21 and was subsequently corrected
by the Amended Affidavit which affected the calculation of her
TPD benefits. Cabico also argues that Liberty Dialysis and
Insurer used her accrued sick leave and vacation time without her
permission while calculating Cabico's TPD benefits and thus
improperly decreased her weekly compensation rate.
          First, Cabico fails to provide any argument what the
correct calculation of her benefits should be and fails to
provide the relevant dates she asserts her hourly wage was
incorrectly reported, and how this alleged error affected the
calculation of her TPD benefits in the proposed decision.
          Second, Cabico also does not challenge the Board's FOF
19 which provides, "Claimant did not present or take any position
on the calculation of her TPD benefits for the period of
September 19, 2010 to March 30, 2013."6 "Findings of fact . . .
that are not challenged on appeal are binding on the appellate
court." Okada Trucking Co., 97 Hawai#i at 458, 40 P.3d at 81.
          Thus, Cabico's point of error lacks merit.
          (5) Finally Cabico argues that her entitlement to TTD
benefits was already decided by Hearing Officer John Shaw who


      5
         Cabico also argues that she did not receive the Amended Affidavit
before the Board hearing on September 14, 2015. However, it does not appear
that Cabico raised this point to the hearing officer during the September 14,
2015 hearing.
      6
         As stated supra, the sole issue before the Board was whether Cabico
was entitled to TTD or TPD benefits from September 16, 2010, through March 30,
2013. In its unnumbered COLs the Board concluded, inter alia, that Cabico was
entitled to TTD benefits for September 16, 2010, based on an unappealed March
29, 2011 decision by the Director, and that Cabico's entitlement to either TTD
or TPD benefits for September 17, 2010, and September 18, 2010 could not be
decided by the Board because the Director had not addressed Cabico's
entitlement to benefits for those dates. Cabico does not challenge the
Board's determination of her benefits for September 16, 2010, to September 18,
2010.

                                      8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


purportedly made an oral order to the Insurer to resume payments
of TTD weekly benefits during a hearing on May 29, 2013, and
therefore the Board erred in deciding matters that were already
binding on the parties. The record reflects there was a hearing
scheduled on May 29, 2013. However, Cabico fails to provide a
transcript of that hearing and it is well established that, when
an appellant desires to raise any point on appeal that requires
consideration of oral proceedings in the court or agency below,
the appellant must provide the relevant transcript. Ditto v.
McCurdy, 103 Hawai#i 153, 162, 80 P.3d 974, 983 (2003). Without
a transcript of the relevant proceeding we are not able to review
this issue.
          Therefore, for the foregoing reasons, the June 19, 2017
"Order Adopting Proposed Decision and Order" by the Labor and
Industrial Relations Appeals Board is affirmed.
          DATED: Honolulu, Hawai#i, February 23, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Lisa Cabico,
Self-represented                      /s/ Katherine G. Leonard
Claimant-Appellant                    Associate Judge

Leighton K. Oshima,                   /s/ Sonja M.P. McCullen
Blaine W. Fujimoto,                   Associate Judge
for Employer/Insurance
Carrier-Appellees

Frances E. H. Lum,
Nelson T. Higa,
Deputy Attorneys General
Labor Division,
for Special Compensation Fund-
Appellee




                                  9